Citation Nr: 0512933	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran service on active duty from June 1968 until June 
1970.  He died on February [redacted], 2003.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 2003 determination by the Winston-Salem, North Carolina 
Regional Office (RO) that denied the appellant's claim for 
entitlement to dependency and indemnity compensation.  

The appellant presented testimony in March 2005 before the 
undersigned Veterans Law Judge via videoconference.  The 
transcript is of record.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in April 1968.

2.  The veteran and the appellant were divorced in June 2000.

3.  The veteran died on February [redacted], 2003.

4.  At the time of his death, the appellant was not the 
veteran's legal spouse.



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.206 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  
Although she admits that she was divorced from the veteran, 
the appellant has offered written statements and oral 
testimony in support of her claim that she is entitled to VA 
benefits because of extenuating circumstances during her 
marriage to the veteran.  She asserts that she should be 
considered his "surviving spouse" and awarded survivor 
benefits on that basis.

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, include an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim and for VA benefits, and to assist 
claimants in the development of their claims. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA is not applicable to 
cases, such as this one, in which the law, rather than the 
evidence, is dispositive. See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003).  

VA's General Counsel has, similarly held that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  The 
General Counsel has held with regard to 38 U.S.C.A. § 5103A, 
that VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59,989 (2004).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on whether or not the 
appellant was the veteran's legal spouse at the time of his 
death in February 2003; evidence of which is fully of record.  
Therefore, VA has no further duty to notify the appellant of 
the evidence needed to substantiate her claim, or to assist 
her in obtaining additional evidence, as no reasonable 
possibility exists that further assistance would aid the 
appellant in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); see 
also 38 C.F.R. § 3.159 (2004) (VCAA implementing regulation 
which states, in pertinent part, that "[c]ircumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to: (1) The claimant's ineligibility for the benefit sought 
because of...lack of legal eligibility;...(3) An application 
requesting a benefit to which the claimant is not entitled as 
a matter of law."

Pertinent Law and Regulations

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death. 38 
U.S.C.A. § 1541(a) (West 2004 & Supp. 2004); 38 C.F.R. 
§ 3.3(b)(4) (2004).  Dependency and indemnity compensation 
(DIC) is a payment made by VA to a surviving spouse, child or 
parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5(a)(1) (2004).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
Section 3.1(j) (2004) and who was the spouse of the veteran 
at the time of the veteran's death and: (1), who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2), has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person. 38 C.F.R. 
§ 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 U.S.C.A. § 103(c) (West 2004 & Supp. 2004); 38 
C.F.R. § 3.1(j) (2004).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. 
§ 3.53(a) (2004).

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree. 
See 38 C.F.R. § 3.205(b) (2004).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce. See 38 
C.F.R. § 3.206 (2004) 


Factual Background

The relevant facts in this case are not in dispute.  The 
record contains a Certificate of Marriage that shows that the 
veteran and the appellant were married on April [redacted], 1968 in 
North Carolina.  There is also of record a certified copy of 
a divorce decreed entered into the General Court of Justice 
District Court Division in Warren County, North Carolina 
showing that the marriage between the veteran and the 
appellant was dissolved on June [redacted], 2000.

In her application for DIC benefits received in March 2003, 
the appellant noted that she and the veteran were divorced on 
June [redacted], 2000.  She did not indicate that she had remarried 
or lived with the veteran or anyone else after that date.  

Of record is the veteran's certified death certificate 
showing that he died on February [redacted], 2003.  The death 
certificate reflects that the veteran was divorced at the 
time of his demise, and no surviving spouse is listed.  The 
informant listed on the certificate is other than the 
appellant.

The appellant testified at the March 2005 hearing that she 
was married to the veteran for 32 1/2 years, and was physically 
and verbally abused by the veteran during their marriage, 
after his return from Vietnam.  She asserted that she was 
entitled to VA benefits because of the emotional and physical 
abuse she had suffered at the hands of the veteran during the 
marriage.  

Legal Analysis

The evidence demonstrates that the appellant and the veteran 
were married in 1968 and divorced in 2000.  The appellant 
does not contend, nor does the record indicate, that she and 
the veteran remarried after their divorce in 2000.  At the 
time of his death in 2003, it was recorded that the veteran 
was divorced, and no surviving spouse was indicated on the 
death certificate.  The appellant has not disputed that she 
was divorced from the veteran at the time of his death, nor 
has she disputed the validity of the divorce decree.  See 38 
C.F.R. § 3.206.  The evidence thus clearly documents that she 
was not the veteran's legal spouse for VA purposes at the 
time of his death in 2003, and she does not meet the 
definition of a surviving spouse under the provisions of 38 
C.F.R. § 3.50.

The appellant has submitted testimony and statements to the 
effect that it was because of veteran's verbal and physical 
abuse that led to their eventual divorce in 2000.  The Board 
points out, however, that the veteran's conduct during the 
marriage does not militate against a finding that they had 
been legally divorced for almost three years before he died, 
and were not merely separately cohabiting.  Therefore, the 
provisions of 38 C.F.R. § 3.53 governing continuous 
cohabitation and the assignment of fault in a marital 
separation are inapplicable to the facts of this case in 
light of evidence establishing that the veteran and the 
appellant were divorced at the time of the his death in 2003.

Moreover, the appellant has offered no allegations, nor is 
there any evidence, that she had either remarried the veteran 
at common-law or by ceremony, or that a marriage between them 
should be deemed valid, subsequent to her divorce from the 
veteran in 2000.  Thus, the provisions of 38 C.F.R. § 3.352 
(2004) are also inapplicable to this case.

The record clearly reflects that the appellant was not the 
veteran's spouse for VA purposes at the time of his death in 
February 2003.  While the Board has sympathetically 
considered her contentions concerning the circumstances that 
led to her separation from the veteran, applicable laws and 
regulations require that the parties be lawfully married at 
the time of a veteran's death for the appellant to be 
considered a surviving spouse.  

For all the foregoing reasons, the Board must conclude that 
the criteria for recognition of the appellant as the 
surviving spouse for VA death benefits purposes have not been 
met.  The claim must thus be denied due to the lack of 
entitlement under VA law. 38 U.S.C.A. §§ 101(3); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Recognition of the appellant as the legal surviving spouse of 
the veteran for VA death benefits purposes is denied.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


